Citation Nr: 1402935	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating of 30 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1993 to March 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In May 2012, the Veteran's representative submitted additional medical evidence along with a waiver of RO review of the evidence.  Thus, the Board may consider this evidence in the first instance without prejudicing the Veteran.

The record reflects the Veteran initially requested a live Videoconference in conjunction with her appeal.  The Veteran, however, withdrew this hearing request by a statement received in June 2012.  See 38 C.F.R. § 20.704(e) (2012).


FINDING OF FACT

Throughout the period on appeal, the Veteran's hypothyroidism was manifested by fatigability, constipation, mental sluggishness, weight gain, and sleepiness.


CONCLUSION OF LAW

The criteria for a 30 percent rating for hypothyroidism have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.119, Diagnostic Code 7903 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

March 2008 and October 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an April 2012 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; she did not identify any outstanding records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).

VA examinations were conducted in November 1999, June 2008, and December 2010.  The Veteran contends that the June 2008 VA examination is inadequate for rating purposes.  She maintains that the VA examiner did not address all of the symptoms listed in Diagnostic Code 7903, namely, constipation, weight increase, and cardiovascular involvement.  The Board agrees, noting that not only did the examiner not provide clinical findings responsive to the rating criteria, he also did not review the Veteran's claims file.  Accordingly, the Board finds the June 2008 VA examination is inadequate to rate the current severity of the Veteran's hypothyroidism.

As to the November 1999 and December 2010 VA examinations, the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Moreover, the record includes a thorough May 2012 medical examination report that is responsive to the applicable rating criteria and therefore adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Sanders, 129 S. Ct. 1696; see also Dingess/Hartman, 19 Vet. App. at 486. 

Hypothyroidism

The Veteran seeks a rating in excess of 10 percent for hypothyroidism.  The Veteran contends that hypothyroidism causes fatigability, constipation, weight gain, mental sluggishness, muscular weakness, mental disturbance (depression, slowing of thought), sleepiness, cold intolerance, and heart problems.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1 (2013).  Claims for higher ratings contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypothyroidism is rated under Diagnostic Code 7903.  A 30 percent disability rating is warranted for hypothyroidism resulting in fatigability, constipation, and mental sluggishness.  A 60 percent disability rating is warranted for hypothyroidism resulting in muscular weakness, mental disturbance (dementia, slowing of thought, depression), and weight gain.  A 100 percent disability rating is warranted for hypothyroidism resulting in cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119.

A December 1999 rating decision granted a 30 percent rating for bipolar disorder, which is manifested, in part, by depressed mood. 

In December 2010, the RO requested a medical opinion as to whether the Veteran's constipation was related to hypothyroidism.  A VA examiner opined that based on medical literature, examination of the Veteran, and laboratory values showing normal thyroid-stimulating hormone (TSH), it is less likely than not that constipation is caused by hypothyroidism.  

In May 2012, the Veteran submitted a Disability Benefits Questionnaire which attributed the following symptoms to hypothyroidism: fatigability, constipation, mental sluggishness, weight gain, and sleepiness.

The Veteran's medical records, both VA and private, show heart problems; however, they do not show that hypothyroidism causes her heart problems.  In any event, there is no evidence of bradycardia, which is less than 60 heart beats per minute, and the May 2012 examiner did not indicate that any cardiovascular symptoms were caused by the Veteran's hypothyroidism.

The Veteran's hypothyroidism is currently rated as 10 percent disabling.  A 30 percent disability rating, the next higher rating, requires evidence of fatigability, constipation, and mental sluggishness.

The Board finds that after resolving all benefit of the doubt in favor of the Veteran, the evidence is at least in equipoise as to whether the Veteran's hypothyroidism is manifested by fatigability, constipation, and mental sluggishness.  Although the 2010 VA examination report indicated that constipation was not caused by the Veteran's hypothyroidism, the May 2012 examiner listed constipation as one of the symptoms of the Veteran's hypothyroidism, along with fatigability, weight gain and mental sluggishness.  Therefore, the Board finds that the criteria for a 30 percent rating for hypothyroidism have been met.  

A 60 percent rating, the next higher rating, requires evidence of muscular weakness, mental disturbance (dementia, slowing of thought, depression), and weight gain.  

The May 2012 medical report shows weight gain as one of the symptoms of the Veteran's hypothyroidism, but mental disturbance and muscular weakness were not included as symptoms.  With respect to depression (which is included as a symptom "mental disturbance" under the criteria for a 60 percent disability rating), the Board notes that the Veteran is already compensated for her depressive symptoms under her diagnosis for service-connected bipolar disorder.  Even assuming for the sake of argument only that her depressive symptoms were also attributable to her service-connected hypothyroidism, the Veteran cannot be compensated twice under different diagnoses for the same symptoms.  To do so would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14.

As hypothyroidism is not shown to result in muscular weakness or mental disturbance, the Board finds the criteria for a 60 percent rating for hypothyroidism have not been met.  

Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization".  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected hypothyroidism is manifested by signs and symptoms such as fatigability, constipation, mental sluggishness, weight gain, and sleepiness.  (See, e.g., May 2012 Substantive Appeal and August 2012 Disability Benefits Questionnaire).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Diagnostic Code 7903 provides a disability rating on the basis of fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance (dementia, slowing of thought, depression), weight gain, cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute), and sleepiness.  Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by fatigability, constipation, mental sluggishness, weight gain, and sleepiness.  In short, there is nothing exceptional or unusual about the Veteran's hypothyroidism because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that hypothyroidism has caused her to miss excessive work or has resulted in any hospitalizations.  Moreover, the May 2012 examiner found that the Veteran's thyroid condition does not impact her ability to work.  The Board finds, therefore, that the Veteran's service-connected hypothyroidism does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted. 

TDIU

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU. The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that her service-connected hypothyroidism prevent her from obtaining or maintaining substantially gainful employment.  In fact, as noted above, the May 2012 medical examiner found that the Veteran's hypothyroidism did not interfere with her ability to work.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.   


ORDER

A disability rating of 30 percent, but no higher, for hypothyroidism is granted. 



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals
 



Department of Veterans Affairs


